Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 5, 2004 (People v McFadden, 6 AD3d 461 [2004]), affirming an amended sentence of the County Court, Rockland County, imposed May 27, 1999.
Ordered that the application is denied.
*565The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.